DETAILED ACTION
This is on the merits of Application No. 17/314576, filed on 05/07/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 3, 7, and 12 are objected to because of the following informalities: 
Claim 3 line 1 states “an epicyclic gear train” and should state --the epicyclic gear train--.  
Claim 7 states “wherein allowing free rotation of all gears” and should state --wherein allowing free rotation of gears-- in order to be consistent with the other claims.
Claim 12 line 12 states “a second power input” and should state --the second power input--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states “the first power input in the start condition driving said gear and freely rotating same”. This is grammatically confusing as to what is freely rotating.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0218969 to Fulleringer et al.
Claim 1, Fulleringer discloses:
A method of operating an engine (see at least paragraphs [0047]-[0051]) at a start condition in which the engine is starting up and at a drive condition in which the engine is in full operation, the engine having a first power input (turbine engine 10, gas generator 90) and a second power input (motor/generator 85), the method comprising: in the start condition in which the engine is starting up, allowing free rotation of gears of an epicyclic gear train of a transmission to limit or prevent power transfer from the first power input to a main load of the engine (see paragraph [0048], [0051], 60 disengaged thus allowing the reduction gearset to rotate freely during start); and driving part of the 
Claim 2, Fulleringer discloses wherein allowing free rotation of gears of the epicyclic gear train includes driving the second power input with the rotating gears of the epicyclic gear train (See Fig. 8, par. [0078], [0098], [0103]-[0107], Power can be generated by 82 and through 86 to provide power to 85 during a start condition, therefore during free rotation, the epicyclic gear train will drive the second power input by rotation of the gears).
Claim 3, Fulleringer discloses wherein allowing free rotation of gears of an epicyclic gear train includes rotating the gears about a first axis, and wherein driving part of the transmission separate from the epicyclic gear train with the second power input includes rotating the second power input about a second axis that is spaced apart from the first axis (See Fig. 8, 85 axis is spaced apart from gear train axis).
Claim 6, Fulleringer discloses wherein preventing the second power input from transferring power to the main load includes preventing the second power input from transferring power to the main load while simultaneously braking one of the gears of the epicyclic gear train (See par. [0098]-[0101], once started, brake 60 engages and 85 can be used as a generator, being driven by engine 90. Because it is being driven, the second power input is prevented from transferring power to the main load).

Claim 8, Fulleringer discloses wherein driving part of the transmission separate from the epicyclic gear train with the second power input includes driving part of the transmission with the second power input using the electrical energy from the battery (Par. [0078], [0091], [0093], 86 will provide power to the motor 85 to drive the part of the transmission).
Claim 9, Fulleringer discloses wherein preventing the second power input from transferring power to the main load includes inactivating the second power input (after the start motor is used the engine is used to drive the generator to provide power to the APU, in this condition the start motor is inactivated because the engine is being used to provide power, not the start motor, see par. [0098]-[0100]).
Claim 12, Fulleringer discloses an engine (Fig. 8), comprising: a first power input (90) and a second power input (85); a main load (80); a transmission (32) engaged with and between the first power input, the second power input, and the main load, the transmission comprising: CAN_DMS: \138723305\219an epicyclic gear train engaged with the first power input and selectively engageable with the main load; and a brake (60) engageable in a drive condition with the epicyclic gear train to transfer power from the first power input to the main load, the brake in a start condition disengageable from the epicyclic gear train to decouple the first power input from the main load; and a start assist motor (85) associated with a second power input and engaged with part of the transmission separate from the epicyclic gear train, the start assist motor in the start condition rotating the main load to initiate start up of the engine, the start assist motor in the drive condition prevented from transferring power to the main load (See par. [0098]-[0101], once started, 85 can be used as a generator, being driven by engine 90. Because it is being driven, the second power input is prevented from transferring power to the main load).

Claim 15, Fulleringer discloses wherein the secondary load is one of the gears of the epicyclic gear train (52), the first power input in the start condition driving said gear and freely rotating same.
Claim 16, wherein said gear freely rotating generates electrical energy (generates electricity through 82), the engine comprising a battery (Par. [0103] [0105]) to store the electrical energy (through 86), and to provide the electrical energy to drive the start assist motor (86 will provide power to 85).
Claim 17, Fulleringer discloses wherein the secondary load is one of the gears of the epicyclic gear train, the first power input driving said gear of the epicyclic gear train, said gear of the epicyclic gear train driving the start assist motor (See Fig. 8, par. [0078], [0098], [0103]-[0107], Power can be generated by 82 and through 86 to provide power to 85 during a start condition, therefore during free rotation, the epicyclic gear train will drive the second power input by rotation of the gears).
Claim 18, Fulleringer discloses wherein the brake disengages from one of the gears of the epicyclic gear train to decouple the first power input from the main load, and subsequently engages said gear to transfer power from the first power input to the main load (see par. [0075]).
Claim 19, Fulleringer discloses wherein the second power source is different from the first power input (90 and 85 are different).

Allowable Subject Matter
Claims 4-5, 10-11, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659